DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-16 and 18-26 directed to an invention non-elected without traverse.  Accordingly, claims 14-16 and 18-26 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Cancel Claims 14-16 and 18-26

Response to Arguments
Applicant’s arguments and amendments submitted 2/23/22 have been fully and carefully considered.
The claim objections are withdrawn in light of applicant’s arguments and amendments on 2/23/22.
Applicant has amended subject matter, previously indicated as allowable, into the independent claims, therefore the claim rejections under 35 USC 103 are withdrawn.
Allowable Subject Matter
Claims 1-6, 8, 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not fairly teach or suggest the claimed integrated rotary evaporator system wherein the system comprises a condenser configured to condense the evaporated sample into a condensate, the condenser comprising a cooling cool, and a refrigeration system integrated into the condenser, wherein the refrigeration system comprises a compressor, refrigeration condenser and a refrigerant, wherein the refrigeration system provides the refrigerant directly to the cooling coil of the condenser to thereby cool the cooling coil and condense the sample evaporate from the evaporator coming into contact with the cooling coil wherein the condenser has a cooling capacity of at least 4,000 watts at -10°C.
The closest prior art, as previously relied upon, is considered Adjabeng (US 2011/0073459)), Adjabeng teaches an integrated rotary evaporator apparatus (fig. 6; title; abstract), comprising: a vertically oriented evaporator (fig. 6; (13); [0081]. lines 1-2) configured to evaporate a sample to form a sample evaporate ([0046] through [0047], lines 1-3, "solvent"), a mixing apparatus (rotation of the evaporator by a motor and rotary joint (15); [0026]) configured to mix the sample in the evaporator (13), a condenser (16) configured to condense the evaporated sample which has cooling coil and flows with refrigerant ([0052]) provided by a “mechanical cooling unit” (see Fig 6, [0081]) into a condensate ([0081], lines 7-8; "condensed vapor''), a collection vessel (8) configured to collect the condensate ([0081], lines 6-8), a vacuum pump (not shown) configured to create a vacuum ([0081], lines 17-18) in the evaporator (13), and a refrigeration system (not shown; [0081], lines 10-12) integrated into the condenser (15), wherein the vertically oriented evaporator (13), mixing apparatus (rotation of the evaporator by a motor and rotary joint (15); ([0026]), condenser (16), collection vessel (8), vacuum pump (not shown; [0081], lines 17-18) and refrigeration system (not shown; [0081], lines 10-12) are integrated into a single apparatus (fig. 6; [0081]); and therefore Adjabeng teaches the use of a cooling 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772